DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of Hsu et al. (hereinafter Hsu) (US 20210157383 A1).
Hsu was cited as a prior art in the last office action mailed by 01/26/2022. The teaching of Hsu is incorporated by reference to the extent that is applicable to amended claims.
By way of amendment, Applicant inserted the limitation “wherein the power distribution circuitry is further configured to selectively provide power to one or more of the integrated coprocessor or the discrete coprocessor based on at least one of: a power dissipation of at least one of a heat dissipation device coupled to the integrated coprocessor or a heat dissipation device coupled to the discrete coprocessor; one or more thermal constraints including a skin temperature threshold; or a skin temperature” into claim 1. Claims 10 and 19 were inserted substantially similar limitation as inserted in claim 1. 
As to claim 1, AAPA in view of Hsu teaches wherein the power distribution circuitry is further configured to selectively provide power to one or more of the integrated coprocessor or the discrete coprocessor based on a skin temperature [0025: “The power controller may obtain…GPU temperature 260 from the GPU 220.”] [0027: “Once the GPU temperature 260 has fallen below the target value, the power controller 240 may increase the processor power allocation or GPU power allocation.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of selectively redistributing the power between the processor and the GPU as suggested in Hsu into AAPA to improve power management. One having ordinary skill in the art would have been motivated to make such modification to boost performance of the system.
As to claims 2-20, the rejections are respectfully maintained for the reasons as set forth in the last office action. 
Response to Arguments
Applicant's arguments filed on 04/26/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues in substance that (1) the examiner fails to establish a prima facie case of obviousness because specification does not comprise AAPA; and (2) Hsu fails to disclose a skin temperature.
The examiner respectfully traverses the Applicant’s arguments in the following reasons:
As to point (1), the disclosure in the background section of the specification is directed to a conventional embodiment  in the art. The conventional embodiment is well known in the art and does not comprise novel subject matters. Therefore, one have ordinary skill in the art would reasonably conclude that the disclosure is AAPA.
As to point (2), Hsu discloses monitoring GPU temperature [0025]. The GPU temperature is obtained through a thermocouple [0025]. The thermocouple measures the GPU by conducting the tip of the thermocouple with the skin of the GPU chip. Therefore, the obtained GPU temperature is the skin temperature of the GPU.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187